Citation Nr: 0609161	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  01-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
malaria.  

3.  Entitlement to service connection for neurological 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
head wound.  

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
June 1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the rating from 
30 percent to 50 percent, effective November 1999, for the 
claim previously diagnosed as anxiety disorder, now diagnosed 
as PTSD.  The United States Court of Appeals for Veterans 
Claims (Court) indicated that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
this claim is still in appellate status.  Service connection 
for neurological disorder was denied and new and material 
evidence was not submitted to reopen the claim for service 
connection for residuals of a head wound.  

By rating decision of August 2004, a compensable rating for 
malaria and a TDIU were denied.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  



FINDINGS OF FACT

1.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; he does not exhibit such symptoms as  
suicidal or homicidal ideation, obsessional rituals that 
interfere with routine activities, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, or inability to 
establish and maintain effective relationships.   

2.  The veteran does not have active malaria or productive 
residuals of liver or spleen damage.  

3.  There is no medical evidence showing that the veteran had 
a neurological disorder during service.  

4.  There is no competent medical evidence linking the 
veteran's present neurological disorder to his active 
service.  

5.  Service connection for residuals, wounds of the head was 
denied by rating decision of July 1945.  The veteran was 
notified of that decision and of his appellate rights the 
same month, and he did not file a timely appeal.

6.  Evidence received since the July 1945 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of a head wound.  

7.  The veteran has three years of high school and no other 
specialized training.  

8.  The veteran is service connected for PTSD, rated as 
50 percent disabling, and malaria, rated as noncompensably 
disabling.  

9.  The veteran's service-connected disabilities alone are 
not of such severity as to preclude substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2005).

3.  A neurological disorder was not incurred in or aggravated 
by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  The RO's July 1945 rating decision denying service 
connection for head wounds is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

5.  Evidence submitted subsequent to the July 1945 denial of 
service connection for head wounds is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statements of the case adequately 
informed the appellant of the types of evidence needed to 
substantiate his claims.  Furthermore, the RO sent letters to 
the appellant in February 2003, February 2004, and June 2005, 
which asked him to submit certain information, and informed 
him of the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the requirements of the VCAA, the letters informed the 
appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
appellant what he needed to show for service connection, 
increased rating, TDIU, and new and material claims.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was partially accomplished 
in the instant case, as some of the issues were initiated 
prior to the implementation of the VCAA, but proper 
subsequent VA process was performed as to all of the claims.  
The Board concludes, that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was offered the opportunity to testify at a Board 
hearing, but declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As previously stated, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and/or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is not in favor of any of the 
claims on appeal, and any question as to the appropriate 
disability rating or effective date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  




II.  Evaluation of PTSD

Service connection was established for anxiety state by 
rating decision of July 1945.  A 50 percent evaluation was 
assigned, effective from June 22, 1945.  By rating decision 
of September 1946, the veteran's disability was 
recharacterized as psychoneurosis, anxiety state, in combat, 
and improvement was shown, warranting a lowering of the 
rating from 50 percent to 30 percent, effective from 
November 1946.  By rating decision of April 1949, the 
veteran's rating was decreased from 30 percent to 10 percent, 
effective from June 1949.  By rating decision of July 1951, 
the veteran's psychiatric disability was recharacterized 
again to anxiety hysteria and increased to 80 percent from 
April 1950 to September 1951 and stabilized at 50 percent, 
effective September 1951.  By rating decision of June 1953, 
the veteran's anxiety hysteria was rated as 30 percent, 
effective from August 1953.  In June 2000, the veteran's 
anxiety hysteria was recharacterized once more to PTSD and 
increased to 50 percent, effective from November 1999.  This 
evaluation has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of reports 
of VA psychiatric examinations of May 2000 and February 2003, 
VA outpatient treatment reports from 1999  to 2004, and a 
Physicians's Questionnaire of October 2004 -- it is the 
Board's conclusion that the veteran's symptoms remain most 
consistent with the schedular criteria for a 50 percent 
rating throughout the appeal period.  The evidence does not 
support an increased  rating for PTSD.

In this regard, the evidence shows the presence of sleep 
disturbance, anxiety spells, and impairment of short and long 
term memory.  The veteran is shown to suffer from depressed 
moods and anxiety.  He has no problems with alcohol abuse and 
does not suffer from suicidal or homicidal ideation.  His 
thinking is logical and somewhat tangential.  He rarely 
leaves the house because of frequent falls (unrelated to his 
PTSD), but is visited often by his church members.  His 
affect has been described as sad and flat, and his mood on 
occasion is depressed and sometimes, neutral.  He is 
concerned regarding his persistent loss of memory, but his 
judgment and insight are present.  His concentration is 
markedly impaired.  He and his wife are seen on a regular 
basis in therapy and they continue to grieve over the death 
of a son within the last two years.  He has exaggerated 
startled reaction, he is relatively socially withdrawn, and 
avoids reminders of combat, including cemeteries.  He was 
unable to go to his son's funeral because of the dreams and 
reoccurrence of PTSD symptoms.   

On this record, the Board considers the evidence to 
satisfactorily show symptoms of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect, impaired memory, impaired 
judgment and thinking, and disturbed mood, as to establish no 
more than a 50 percent schedular evaluation.  The evidence 
does not show deficiencies in most areas due to symptoms such 
as, illogical speech, obsessional rituals, near constant 
panic or depression, impaired impulse control, or suicidal 
ideation.  As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting or 
serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication, e.g., speech is illogical at times, obscure 
or irrelevant, or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood, 
e.g., depressed man avoids friends, neglects family, and is 
unable to work.  See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF has been reported from 30 to 
60.  Most of the time throughout the rating period, his GAF 
has been noted to be 55.  This GAF is reflective of the 
symptomatology reported in the medical evidence - somewhat 
moderate in degree, and in line with the symptoms described 
in the reports, and supporting no more than a 50 percent 
rating.  The percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

It is also important to note that the veteran's treating 
psychiatrist at VA completed an October 2004 Physician's 
Questionnaire.  She indicated in her questionnaire answers 
that she believed that the veteran has total occupational and 
social impairment due to symptoms such as delusions and 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  (The criteria for a 100 percent rating).  She also 
stated that the veteran experienced occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships (the criteria for a 70 percent rating).  Her 
assessment is inconsistent with the medical evidence of 
record, specifically with her own findings through treatment.  
She sees the veteran on a regular basis and none of those 
findings, made in close proximity to the veteran's 
appointments, note that the veteran was suicidal or 
homicidal, had delusions, was unable to care for his personal 
hygiene, or had an impairment of thought processes.  
Specifically, on the questionnaire, she gave a GAF score of 
50 and indicated that the GAF score was been between 50-55 
for the past year.  In VA medical records, she reported 
consistently GAFs of 55 and on occasion, 60.  During a 
June 2004 VA outpatient psychiatric report, this examiner 
reported that the veteran's mental status was essentially 
unchanged.  The veteran at that time was alert, in good 
contact, pleasant and cooperative.  His affect was within 
normal limits and his mood was neutral.  He had no dangerous 
ideas.  There were no hallucinations or delusions and his 
cognition was intact.  Judgment and insight were present.  
This clearly was not consistent with the findings reported 
less than three months later.  Also important to note is that 
the examiner stated in the Physician's Questionnaire the 
veteran had tremors, neuropathic pain, recurrent falls, and 
he was wheelchair bound.  None of these findings are symptoms 
related to his PTSD.  These symptoms are specifically related 
to his neurological complaints for which he is not service-
connected.  

The findings overall, during the appeal period, show 
consistent findings of moderate symptomatology and GAFs 
consistently in the 55 range, warranting no more than a 
50 percent rating.  In sum, the Board finds that a rating in 
excess of 50 percent for PTSD is not warranted.




III.  Evaluation of Malaria

Service connection was established for malaria by rating 
decision of July 1945.  A 10 percent evaluation was assigned, 
effective from June 22, 1945.  By rating decision of 
September 1946, the veteran's disability was reduced to 
noncompensable, effective November 1946.  This evaluation has 
been in effect to this date.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304, a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system. See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.  

The veteran's service-connected malaria is inactive and 
asymptomatic.  He does not contend otherwise.  None of his VA 
outpatient treatment records show that he has malaria and the 
VA examination of February 2003, specifically indicates that 
the veteran does not have malaria at this time.   

Based on the foregoing, the evidence does not show that a 
compensable rating is warranted for malaria.  Therefore, the 
claim is denied.  


IV.  Service Connection for a Neurological Disorder

The veteran and his representative contend, in essence, that 
the veteran has a neurological disorder as a result of active 
service.  The veteran claims that he has headaches and that 
they are the result of residuals of a wound of the head, 
occurring in service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

A review of the record reveals that service connection is not 
warranted for a neurological disorder.  Service medical 
records show that the veteran did have headaches in service, 
and those headaches were attributed to his psychiatric 
disorder.  The veteran also had an attack of malaria with 
frequent attacks of syncope and weakness.  The neurology 
department diagnosed epilepsy, petit mal, symptomatic (post 
infectious malaria), moderate.  On the veteran's Certificate 
of Disability for Discharge in June 1945, epilepsy was not 
cited.  No other evidence of a neurological disorder was 
noted in service.  

The veteran's first VA examination after service was in 
July 1946.  At that time, he noted that he had dizzy spells 
and occasional headaches.  He indicated that he had no recent 
attacks of malaria, but had five attacks since his service 
discharge.  No mention of petit mal seizures was noted or 
diagnosed on examination.  Since that time, the medical 
evidence shows that the veteran has been seen by VA in 
neurology for constant falls, left ulnar neuropathy, and 
tremors.  The record shows that the veteran falls on regular 
occasions and wears a helmet for protection in this regard.  
He is status post cerebrovascular accident (CVA) with left 
sided hemiparesis, times two.  In May 2002, it was noted that 
the veteran underwent a MRI and age-related atrophy was 
shown.  In October 2002, a VA EEG was performed regarding 
tremors of the upper extremity and no epileptiform activity 
was seen.  In November 2002, it was noted that his peripheral 
neuropathy was due to his diabetes mellitus.  In 
February 2003, VA noted he had a second CVA with left 
hemiparesis due to dense right thalmic infarct.  His 
peripheral neuropathy, has been diagnosed since 1999.  
Reviewing the evidence, his neurological conditions are 
related to his stroke and have been attributed to the 
residuals of his diabetes mellitus, for which he is not 
service connected.  

The veteran's present neurological disorder is not linked to 
service or to any condition related to service.  As a result, 
service connection for a neurological disorder is not 
warranted.  




V.  New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are applicable only to claims filed after that date.  The 
regulations in effect prior to August 29, 2001, apply to this 
claim to reopen, as this claim was filed in November 1999.  
Under 38 C.F.R. § 3.156(a), for claims filed prior to August 
29, 2001, new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The RO denied service connection for head wounds in 
July 1945, because no head wounds were found on his last 
examination.  The veteran's April 1945 clinical records 
showed he incurred a wound of the head in Germany in 
October 1944.  He was also wounded in the head during combat 
in Sicily, which was noted to be superficial.  On the 
veteran's Certificate of Disability for Discharge, there were 
no other findings, treatment, or diagnosis related to wounds 
of the head.  

The Board has reviewed the evidence of record since the July 
1945 denial.  That evidence, consisting mostly of VA medical 
reports, and VA outpatient treatment records,  show no 
findings, treatment, or diagnoses for residuals of a head 
wound.  On VA examination in February 2003, the veteran 
denied symptoms at that time related to a head wound and the 
examiner was unable to appreciate any scar on his head 
related to the incidents related.  

This newly proffered evidence, by itself or in connection 
with all the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  None of the evidence shows 
residuals of head wound that can be linked to an injury 
sustained in service.  Therefore, the petition to reopen the 
claim for service connection for residuals of a head wound is 
denied.  


VI.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran is service connected for PTSD, evaluated as 
50 percent disabling, and malaria, evaluated as 
noncompensably disabling.  He has a combined total schedular 
rating of 50 percent.  He does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 1978.  He indicates on the application for 
compensation for unemployability that he has three years of 
high school education and no other specialized training.  The 
medical evidence of record which includes a VA examination of 
May 2000, indicates, in pertinent part, that the veteran was 
an auto mechanic, a machine operator at a toy factory, and 
held other industrial jobs.  By his account, he retired in 
1977, because he had difficulty with his memory and anxiety.  
He stated that he had difficulty holding jobs because he 
forgot where he was and became so anxious that he could not 
hold his hands steady.  However, in a VA examination of 
February 2003, although he claims that lapses in memory and 
concentration interfered with his ability to continue 
working, he also stated that he left his job and retired in 
1977 because of back surgery.  He related that he did not 
look for another job because of back pain and because he 
feared he would not be able to concentrate.  His wife 
indicated that he left a job as an auto mechanic in the 
1950's because of similar difficulties with memory and 
concentration.  It is important to note, however, that he was 
still able to work at the toy factory for more than two 
decades from that time, although he had the same concerns.  
The examiner also specifically indicates that the veteran's 
short term memory/recall is associated with his CVA.  

Also of significance to the veteran's TDIU claim is an 
October 2004 Physician's Questionnaire, completed by the 
veteran's VA psychiatrist.  She indicated in her 
questionnaire answers that she believed that the veteran had 
total occupational and social impairment due to symptoms such 
as delusions and hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  This was 
inconsistent with the medical evidence of record, 
specifically with her own findings through treatment.  She 
sees the veteran on a regular basis and none of those 
findings, made in close proximity to the veteran's 
appointments, note that the veteran was suicidal or 
homicidal, had delusions, was unable to care for his personal 
hygiene, or had an impairment of thought processes.  
Specifically, on the questionnaire, she gave a GAF score of 
50 and indicated that the GAF score had been between 50-55 
for the past year.  In VA medical records, she reported 
consistently GAFs of 55 and on occasion, 60.  During a 
June 2004 VA outpatient psychiatric report, this examiner 
reported that the veteran's mental status was essentially 
unchanged.  The veteran at that time was alert, in good 
contact, pleasant and cooperative.  His affect was within 
normal limits and his mood was neutral.  He had no dangerous 
ideas.  There were no hallucinations or delusions and his 
cognition was intact.  Judgment and insight were present.  
This clearly was not consistent with the findings reported 
less than three months later.  Also important to note is that 
the examiner stated in the Physician's Questionnaire the 
veteran had tremors, neuropathic pain, recurrent falls, and 
he was wheelchair bound.  None of these findings are symptoms 
related to his service-connected disabilities.  These 
symptoms are specifically related to his neurological 
complaints for which he is not service-connected.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is 
against the claim of entitlement to a TDIU.  38 C.F.R. § 4.16 
(2004).


ORDER

An increased rating for PTSD is denied.

A compensable rating for malaria is denied.  

Service connection for a neurological disorder is denied.  

New and material evidence not having been submitted, the 
petition to reopen the 





	(CONTINUED ON NEXT PAGE)


claim for service connection for residuals of a head wound is 
denied.  

A TDIU is denied.  



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


